Case 3:18-CV-16020-FLW-T.]B Document 26 Filed 01/18/19 Page 1 of 2 Page|D: 670

5; FOX ROti'lSCh|iCi LLP

ATTOR N EYS AT LAW

|\/|ai|: P.O. BO)< 5231, Princeton, NJ 08543-5231

Princeton Pike Corporate Center
997 |_eno)< Drive, Bui|ding 3
LaWrencevi||e, NJ 08648~2311

T: 609.896.3600 F: 609.896.1469

WWW.fo)<rothschi|d.com

R. James Kravitz

Certifled by the Supreme Court ofNew Jersey
as a Civil Trial Attorney

Direct Dial: (609) 895-3316

lnternet Address: rkravitz@foxrothschiid.com

January 18, 2019

VIA ECF

Hon. Freda L. Wolfson, U,S.D.J.
Clarkson S. Fisher Bldg. and
U.S. Courthouse

402 East State Street

Trenton, NJ 08608

Re: Discover Bank v. Greenwood House Home for the Jewish
Aged t/a Abrams Residence, et al.
Civil Action No. 180-cv-16020(FLW)(TJB)

Dear Judge Wolfson:

We represent Greenwood House Home for the Jevvish Aged, t/a Abrams Residence
(“Greenvvood House”), one of the defendants in the above-referenced matter. Counsel for
plaintiff provided us With defendant, Leslie Shayne’s latest request to adjourn the return date of
the Order to Show Cause. We have not been provided With the proposed order or rule to show
cause referenced by Mr. Shayne in his letter.

As your Honor Will recall, the Order to Shovv Cause Was originally returnable on
December l9, 2018, but Was adjourned to January 24, 2019, at l\/Ir. Shayne’s request. Mr.
Shayne now seeks to adjourn the return date based upon the fact that his dog injured his leg.
Continuous adjournment requests are Mr. Shayne’s modus operandi

Although perhaps novel, his sick dog argument is not sufficient, as l\/Ir. Shayne can board
his dog, Produce, With his vet or vvhoever else cared for Produce When Mr. Shayne previously
traveled to New Jersey for court appearances Based upon our experience With Mr. Shayne, he
Will continue to ask for adjournments until they are denied and then Will use the denial to claim
bias.

8443695().vl

A Pennsy|vania Limiied Liabi|iiy Partnership

Caiifomia Co|orado Connecticut De|avvare District of Coiumbia F|orida illinois
i\/iirmesota i\ievada i\ievv riorsoy |\ievv Yori< Pennsy|vania Te><as Washington

Case 3:18-CV-1602O-FLW-T.]B Document 26 Filed 01/18/19 Page 2 of 2 Page|D: 671

FOX ROthSChl|Ci LLP

ATTOR N EYS AT LAW

Hon. Freda L. Wolfson, U.S.D.J.
January 18, 2019
Page 2

For these reasons, Mr. Shayne’s adjournment request should be denied.

Respectfully yours,
s/ R. James Kravitz

R. James Kravitz
RJK:bc
cc. David G. l\/lurphy (via email and regular mail)
Lawrence F. Gilman (via email and regular mail)
Leslie J. Shayne (via email, regular mail and certified mail RRR)

8443695().v1

